UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1033


In re: JAMES WILLIAM PAUL SANDERSON,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                         (7:10-cr-00144-D-1; 7:17-cv-00196-D)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


James William Paul Sanderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James William Paul Sanderson petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He

seeks an order from this court directing the district court to act. The present record

reveals no undue delay in the district court. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2